                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                                   )
PRUDENCE KANTENGWA,                )
          Petitioner,              )
                                   )
          v.                       )     Civil Action No.
                                   )     19-cv-12566-NMG
CHRISTOPHER BRACKETT, et al.,      )
          Respondents.             )
                                   )

                          ORDER OF TRANSFER

GORTON, J.

     Prudence Kantengwa, an immigration detainee confined at the

Strafford County Detention Center in Dover, New Hampshire, has,

through counsel, filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2241.   For the reasons set forth below, the

Court orders that this action be transferred to the United

States District Court for the District of New Hampshire.

I.   Background

     According to Kantengwa, she is a citizen of Rwanda who has

continuously been in immigration custody since her removal order

became final approximately 35 months ago.     She represents that,

in 2018, the Bureau of Immigration Appeals found her eligible

for deferral of removal to Rwanda under the Convention Against

Torture (“CAT”).   Kantengwa states she has sent several letters

to immigration officials, “reminding” them “of their obligation

to find an appropriate alternative country for removal,
considering [her] CAT protection.”   Pet. ¶ 3.   She claims that

“ICE refuses to release her from custody and to consider

conditions of release, such as supervision, parole, or bond.”

Id.   Arguing that her continued confinement violates her right

to due process, Kantengwa asks that the Court order her release

or, in the alternative, “a constitutionally adequate hearing in

accordance with law, at which the government bears the burden of

proof.”   Id. at 15.

      Kantengwa names as respondents Strafford County Detention

Center Warden Christopher Brackett, Immigration and Customs

Enforcement and several of its officials, the Department of

Homeland Security and its Acting Secretary, and United States

Attorney General William Barr.   Kantengwa states that this

action is properly brought in the District of Massachusetts

because she lives in Massachusetts, the immigration proceedings

against her took place in Massachusetts, and the criminal

convictions against her which later gave rise to the immigration

proceedings occurred in Massachusetts.

      The petition has not been served so that the Court may

review the document to determine whether the respondent should

be required to reply to the petition.    See 28 U.S.C. § 2243.

II.   Discussion

      Kantengwa’s confinement in New Hampshire raises the

question of this Court’s jurisdiction.    The question of whether

                                 2
the Court has jurisdiction over this matter breaks down into two

subquestions: (1) Who is the proper respondent? and (2) Does

this Court have jurisdiction over him or her?    See Rumsfeld v.

Padilla, 542 U.S. 426, 434 (2004).

     As to the first question, the proper respondent to a habeas

petition is “the person who has custody over [the petitioner].”

28 U.S.C. § 2242.   In challenges to present physical

confinement, “the default rule is that the proper respondent is

the warden of the facility where the prisoner is being held, not

the Attorney General or some other remote supervisory official.”

Padilla, 542 U.S. at 435.   Although the Supreme Court has not

decided whether the Attorney General is a proper respondent to a

habeas petition filed by an alien pending deportation, see id.

at 436, n.8, in the First Circuit, “an alien who seeks a writ of

habeas corpus contesting the legality of his detention by the

INS normally must name as the respondent his immediate

custodian, that is, the individual having day-to-day control

over the facility in which he is being detained,” Vasquez v.

Reno, 233 F.3d 688, 696 (1st Cir. 2000). 1   Therefore, the proper


1Accord Kholyavskiy v. Achim, 443 F.3d 946, 953 (7th Cir. 2006);
Yi v. Maugans, 24 F.3d 500, 508 (3d Cir. 1994); but see Roman v.
Ashcroft, 340 F.3d 314, 320 (6th Cir. 2003) (supervisory
immigration official for the district in which a detention
facility is located–-not the warden of the facility--is proper
respondent in alien habeas corpus cases); Henderson v. I.N.S.,
157 F.3d 106 (2d Cir. 1998) (Attorney General proper respondent
in alien habeas corpus cases).
                                 3
respondent is the warden of the institution where Kantengwa was

confined when the petition was filed.    Because Kantengwa was at

the Strafford County Detention Center at the time she filed her

petition (and remains there still), the proper respondent is

Warden Brackett.    The other persons identified as respondents

are not proper parties to this action.

     With regard to the second question, district courts are

limited to granting habeas relief “within their respective

jurisdictions.”    Padilla, 542 U.S. at 442 (quoting 28 U.S.C.

§ 2241(a)).   This means “nothing more than that the court

issuing the writ have jurisdiction over the custodian.”    Id.

(quoting Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 495

(1973)).   Thus, jurisdiction over Kantengwa’s petition only lies

in the District of Massachusetts if the Court has jurisdiction

over Warden Brackett.    However, the “general rule” is that “for

core habeas petitions challenging present physical confinement,

jurisdiction lies in only one district: the district of




     The First Circuit has opined that “there may be
extraordinary circumstances in which the Attorney General
appropriately might be named as the respondent to an alien
habeas petition,” such as where the petitioner is held in an
undisclosed location or the government “spirited an alien from
one site to another in an attempt to manipulate jurisdiction,”
Vasquez, 233 F.3d at 696, but no such circumstances are alleged
here.



                                  4
confinement.”   Id. at 443.   Because the District of

Massachusetts is not the district of Kantengwa’s confinement,

jurisdiction is lacking.

     Instead of dismissing the petition, the Court will transfer

this case to the appropriate United States District Court.      See

28 U.S.C. § 1404(a) (“[I]in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought.”).

III. Conclusion

     Accordingly, for the reasons set forth above, the Court

orders that this action be TRANSFERRED to the United States

District Court for the District of New Hampshire.

     So ordered.

                                  /s/ Nathaniel M. Gorton
                                 Nathaniel M. Gorton
                                 United States District Judge
Dated: January 7, 2020




                                  5
